Citation Nr: 1130451	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

3. Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

4. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

(The matters of the ratings for pseudofolliculitis barbae, diabetes; erectile dysfunction, and peripheral neuropathy of the higher extremities; the effective dates for peripheral neuropathy of the upper extremities; and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1968 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  [The Veteran's attorney had indicated she would not be able to be present at the hearing; he indicated he wished to proceed on his own.]  In February 2008 the Board remanded this case for further development.

The issue of service connection for tinnitus and the claims for higher ratings for peripheral neuropathy of the lower extremities are being REMANDED to the RO.  VA will notify the appellant if further action on his part is required.

FINDINGS OF FACT

1. The Veteran's peripheral vascular disease of the left lower extremity is not manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  

2. The Veteran's peripheral vascular disease of the right lower extremity is not manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for peripheral vascular disease of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.104, Diagnostic Code (Code) 7114 (2010).

2. A rating in excess of 20 percent for peripheral vascular disease of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.104, Code 7114 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While the underlying claim for service connection was pending, a March 2006 letter provided notice on the "downstream" issue of entitlement to an increased initial rating.  A May 2011 statement of the case readjudicated the matter after the appellant and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  VA diabetes mellitus examinations were performed in February 2005 and in December 2008.  Another series of examinations were provided in January 2011 (arteries/veins, endocrine) and February 2011 (peripheral nerves) with an addendum to the diabetes mellitus examination in April 2011.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  The 2008 diabetes mellitus examiner reviewed serum, blood and urine testing, a radiology report, and the results of an echocardiogram.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran was advised of the opinions and had the opportunity to respond.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

"Staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As this appeal is from the initial rating assigned with the grant of service connection, "staged" ratings are for consideration.  The Board finds that the record does not reflect any further distinct periods of time when the criteria for the next higher rating were met for either lower extremity.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

C. Peripheral Vascular Disease of the Lower Extremities

A March 2005 rating decision awarded the Veteran service connection for peripheral vascular disease of both lower extremities, rated 20 percent, each.  

The Veteran's peripheral vascular disease has been rated under Code 7114 (for arteriosclerosis obliterans).  See 38 C.F.R. § 4.104.  Under that Code, claudication on walking more than 100 yards and diminished peripheral pulses or ankle/brachia index of 0.9 or less warrant a 20 percent disability rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrant a 40 percent disability rating.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

Three notes are appended to Diagnostic Code 7114.  Note (1) says that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2) directs the rater to evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Lastly, Note (3) indicates that these evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity should be evaluated separately and combined (under § 4.25) using the bilateral factor (§ 4.26) if applicable.  Id.  
A June 2002 private left lower extremity venous duplex scan was indicated by edema in the left lower extremity.  The evaluation was negative for deep venous thrombosis.  A right lower extremity scan also completed at that time noted indications of pain and claudication.  Severe disease was not found.  July 2002 private treatment records note poor dorsalis pedis and posterior tibial pulses.  A December 2002 private scan of the right lower extremity found right anterior tibial disease.

A February 2005 VA examination report noted decreased hair distribution on the lower extremities; thickened, crumbly toenails; barely palpable pulses at the dorsalis pedis and posterior tibial pulses.

May 2005 Cleveland Clinic records noted no extremity swelling or edema.  A September 2005 arterial duplex of the lower extremities revealed mild stenosis of the arteries bilaterally with greater than 75 percent stenosis on the right and occlusion on the left at the anterior tibial artery.

VA treatment records show no edema in March 2006, August 2006, February 2007, and May 2008.  In July 2007 pulses were felt, skin was warm and there was no edema.  A June 2008 VA examination report noted pulses were palpable and skin was warm to palpate.  There were thick, yellowed toenails on both feet.  An addendum to the report noted that the Veteran reported being able to walk "a couple of miles" before he had any symptoms of fatigue with this legs.  He denied cramping and there was no edema.  There was also no hair on the bilateral lower extremities.  Using Doppler, the ankle/brachial index was 1.1 on the left and 1.3 on the right.

A December 2008 VA diabetes mellitus examination report noted no edema in the lower extremities and peripheral arterial pulsations intact bilaterally.  The feet were warm to the touch and the toenails were slightly thickened.

A January 2011 arterial/veins VA examination noted the ankle/brachial index was 1.22 on the left and 1.22 on the right.  Exercise or exertion was not precluded by the condition.  An April 2011 VA addendum noted that the Veteran avoids long walking and running to avoid episodes of hypoglycemia.  Bilaterally color was normal with thin skin and absent hair.  Pulses were absent on left and decreased on right, but Doppler signal was present.  The left lower extremity temperature was cold with a 0.3 centimeter ulceration.  The right lower extremity temperature was cool with no ulceration.

In light of this evidence, the Board finds that as to each lower extremity the Veteran has been properly rated during the entire appeal period.  The evidence never showed that he had claudication upon walking between 25 and 100 yards and either trophic changes or an ABI of 0.7 or less.  On the contrary, the evidence, noted above, shows he was able to walk much further than 100 yards without symptoms and that exercise or exertion was not precluded by peripheral vascular disease.  Further, neither leg had a recorded ABI of 0.7 or less at any time during the appeal period as required by Code 7114.  While trophic changes were noted, Code 7114 is clear that claudication upon walking between 25 and 100 yards is also required in order to meet the criteria for the next higher, 40 percent, rating.  Therefore, he is not entitled to the next higher, 40 percent, disability rating.  

In reaching this conclusion, the Board notes that under 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the preponderance of the evidence is against these claims, and that doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

D. Extraschedular Evaluations

The Board also has considered whether the Veteran is entitled to a greater level of compensation for peripheral vascular disease of either lower extremity on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability levels and peripheral vascular disease symptomatology to the applicable rating criteria, the degrees of disability assigned are contemplated by the rating schedule.  These disabilities do not show an exceptional disability picture:  the peripheral vascular disease symptomatology is addressed in the rating schedule.  Symptomatology not contemplated by the rating schedule is not shown.  The assigned ratings are, therefore, adequate; referral of any of the claims for extraschedular consideration is not required.


ORDER

A rating in excess of 20 percent for peripheral vascular disease of the left lower extremity is denied.

A rating in excess of 20 percent for peripheral vascular disease of the right lower extremity is denied.



REMAND

With respect to his tinnitus claim, the Veteran's primary contentions are that his disability is related to a service-connected disorder or to medication taken for a service-connected disorder.  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  A May 2004 VCAA notification letter in part complied with VCAA notice requirements as it advised the Veteran of the evidence needed to substantiate a direct service connection claim for tinnitus; however, it did not specifically inform him of the requirements for proving claims of secondary service connection.  Such notice must be given on remand.

The Veteran's peripheral neuropathy of the lower extremities has been rated 20 percent (as to each extremity) since 2004.  A February 2011 VA peripheral nerves examiner concluded that the Veteran was unemployable for sedentary or physically active work due to his peripheral neuropathy of the lower extremities.  A January 2011 VA diabetes mellitus examination report, on the other hand, concluded that the Veteran's diabetes mellitus and its complications do not preclude him from minimum gainful physical and sedentary employment.  

In exceptional cases where schedular evaluations are found to be inadequate, an extraschedular evaluation may be authorized if certain criteria are met.  38 C.F.R. § 3.321(b).  The statement of the February 2011 VA peripheral nerves examiner suggests that there may be impairment with respect to peripheral neuropathy of the lower extremities beyond that recognized by schedular criteria, warranting referral for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008). Hence, the matter of whether referral for extraschedular consideration is warranted must be addressed (and requires further development).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue the Veteran all VCAA notice appropriate for a claim of secondary service connection claim for tinnitus, afford him and his attorney the opportunity to respond, and arrange for any further development that may be suggested by their response.

2. The RO should re-adjudicate the claims of service connection for tinnitus and for higher ratings for peripheral neuropathy of the lower extremities, the latter to include a finding of whether referral for consideration of an extraschedular rating is warranted.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


